Citation Nr: 0404877	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-14 220	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for thrombophlebitis and 
varicose veins of the left lower extremity, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
August 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was thereafter transferred to 
the St. Louis, Missouri RO.  


FINDINGS OF FACT

The veteran's left lower extremity disability is manifested 
by intermittent discomfort, diminished peripheral pulses, an 
area of hyperpigmentation around the ankle and dorsal mid-
foot, and pain with walking 150 feet that resolves with rest; 
the veteran does not experience edema, eczema, coldness, 
trophic changes, or ulceration; his ankle/brachial index is 
0.92.


CONCLUSION OF LAW

An increased rating for thrombophlebitis and varicose veins 
of the left lower extremity is not warranted. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.104 
(Diagnostic Codes 7120, 7121) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, prior to the 
veteran's request for an increased rating, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
signed into law.  On August 29, 2001 VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties to inform and assist under both the VCAA and the new 
regulations have been fulfilled.

The record reflects that in February 2002, following the 
veteran's October 2001 request for an increased rating, the 
RO provided the veteran with an explanation of VA's duty to 
assist the veteran, the information and evidence needed to 
grant the benefit sought, what information and evidence was 
needed from the veteran, what information VA had obtained or 
would try to obtain on behalf of the veteran, and informed 
the veteran that a VA medical examination had been requested 
for him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO followed up with a similar letter in November 
2002.  The record shows that the veteran was provided with a 
copy of the rating decision of April 2002 which informed him 
of the decision made, the evidence considered, and the 
reasons for the decision.  The record also shows that, 
following that rating decision the veteran was provided with 
a Statement of the Case (SOC) in April 2003.  The SOC 
notified the veteran of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  All notice requirements were met by the 
RO in its correspondence with the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that to a great extent the veteran's record was 
complete prior to the implementation of the VCAA and prior to 
the veteran's request for an increased rating.  The RO had 
previously obtained the veteran's service medical records 
(SMRs) and some VA treatment records.  After the veteran 
submitted his request for an increased rating the RO 
scheduled a VA medical examination which was conducted in 
March 2002.  Additional VA treatment records were obtained 
after the issuance of the rating decision in April 2002.  The 
veteran has not indicated that there are other pertinent 
records that have not been obtained.

In sum, the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

I.  Background

The record shows that the veteran developed acute 
thrombophlebitis in the left thigh and leg while recovering 
from an emergency appendectomy in January 1943.  He was 
medically discharged from the military in August 1943.  He 
was rated as 10 percent disabled from August 1943.  This was 
increased to 20 percent from February 1959.  The veteran's 
thrombophlebitis disability has been rated for many years by 
the RO as varicose veins.  38 U.S.C. §§ 4.104 (Diagnostic 
Code 7120), 4.20.  The veteran requested an increased rating 
in October 2001.

The available record shows that a Doppler study was conducted 
in September 1998, which revealed a left ankle/brachial index 
of 0.92.  In February 2001, the veteran complained of leg 
pain with walking.  The veteran also reported experiencing 
pain throughout the day that was not associated with 
activity.  The veteran's left lower extremity was slightly 
pale compared to the right and certain pulses were not 
palpable; however, the assessment was that the pain 
experienced by the veteran did not appear to be caused by a 
vascular problem.  It was felt that his circulation was 
abnormal, but not such as to account for his symptoms.  

The veteran was afforded a VA medical examination in March 
2002.  The examiner noted that the veteran complained of 
intermittent pain in his left leg going down to his knee.  
The pain was demonstrated after a walk of 150 feet, and 
resolved after one minute of rest.  The veteran reported to 
the examiner that he experienced no edema, and did not wear 
any type of support hose.  The veteran reported he had begun 
using a cane, and that he had fallen down three times in the 
preceding six months because of weakness in the knees.

The examiner found the veteran's left leg was warm to the 
touch.  There was some hyperpigmentation of the left ankle 
and a small patch on the dorsal mid-foot.  The examiner found 
the veteran's skin color did not change on exposure to room 
temperature.  Pulses were palpable on Doppler studies.  
Varicose veins were visible but not painful to palpation in 
the left leg and calf.  Venous ultrasound study of the left 
leg was unchanged from one done in November 1998.  It showed 
non-occlusive deep vein thrombosis on the left with 
recanalization.  

Records dated after the March 2002 VA examination, in April, 
June, and September 2002, include incidental findings 
regarding the extremities.  Each showed that there was no 
cyanosis, clubbing, or edema.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

As noted above, the veterans disability has been rated by the 
RO under Diagnostic Code 7120, varicose veins.  He is 
currently rated as 20 percent disabled.  Although the veteran 
was originally service connected for thrombophlebitis, and 
while both problems were diagnosed on examination by VA in 
March 2002, it should be noted that the rating criteria for 
both are the same.  Diagnostic Code 7120 refers to problems 
attributable to varicose veins and Diagnostic Code 7121 
refers to problems attributable to other venous disease, such 
as post-phlebitic syndrome regardless of etiology.  

Under either code, a 20 percent rating is assigned when there 
is persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  The next higher rating available is 
40 percent disabling, which requires:  persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned when 
there is massive board-like edema with constant pain at rest.  
38 U.S.C.A. §§ 4.104 (Diagnostic Codes 7120, 7121).  

As noted above, the veteran does not experience any edema.  
The evidence shows that his symptoms are limited to 
intermittent discomfort, diminished peripheral pulses, an 
area of hyperpigmentation around the ankle and dorsal mid-
foot, and pain with walking 150 feet, which pain resolves 
with rest.  Indeed, several reports prepared in 2002 show 
that he does not have cyanosis, clubbing, or edema.  The 
Board also takes note of a VA treatment report of February 
2001, wherein the examiner opined that it did not appear that 
the left leg pain was vascular in nature because, while the 
veteran's circulation was abnormal, is was not sufficiently 
abnormal to account for the symptoms the veteran was 
experiencing.  

When all of the evidence of record is considered, the Board 
finds that the veteran's symptomatology is such that a rating 
higher than his current 20 percent rating for 
thrombophlebitis and varicose veins is not warranted.  This 
is so primarily because he does not experience the persistent 
edema required for the assignment of a higher rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating under these 
schedular criteria.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  In this case, the Board has considered 
whether another rating code is more appropriate than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board recognizes that the veteran is service 
connected for thrombophlebitis, which might suggest symptoms 
such as those characteristic of Buerger's disease.  Although 
the VA examination report specifically noted that the 
veteran's deep vein thrombosis was non-occlusive, which 
suggests that he does not experience thromboangiitis 
obliterans, the Board has nevertheless examined the criteria 
for this disease process in order to determine whether a 
rating higher than 20 percent could be assigned.  

The provisions of 38 C.F.R. § 4.104 (Diagnostic Code 7115) 
(2003) allow for a rating greater than 20 percent when there 
is claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and trophic changes (thin 
skin, absence of hair, dystrophic nails) or an ankle/brachial 
index of 0.7 or less.  In the veteran's case, not only has he 
not been diagnosed with this disease process, he does not 
experience the identified trophic changes or have an 
ankle/brachial index of 0.7 or less.  Consequently, 
assignment of a higher rating under these criteria would not 
be appropriate.  

The Board has also considered whether the case should be 
remanded to the RO for referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2003).  The 
record shows the veteran is retired and reports no change in 
his lifestyle in the past several years, except that he has 
begun to use a cane.  The record of a home evaluation 
consultation of October 2002 shows that the veteran ambulates 
about his house independently with the use of his cane.  His 
strength and coordination were assessed as within functional 
limits.  Further, the current evidence of record does not 
reflect frequent periods of hospitalization due to his 
thrombophlebitis/varicose veins.  This case consequently does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  In sum, there is no indication in the 
record that industrial impairment resulting from the service-
connected disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for thrombophlebitis 
and varicose veins is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



